Citation Nr: 1734168	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  15-17 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the issue of entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for left ear hearing loss.  

5.  Entitlement to service connection for right ear hearing loss.  

6.  Entitlement to service connection for hypercholesterolemia and high triglycerides.  

7.  Entitlement to service connection for type II diabetes mellitus.  

8.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran served on active duty from May 1964 to May 1966.  He also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the issue with respect to bilateral hearing loss has been recharacterized as reflected on the title page to better comport with the evidence.  

The issue of whether new and material evidence has been presented to reopen the matter of entitlement to service connection for hypertension, and the issues of entitlement to service connection for a lumbar spine disability, a cervical spine disability, right and left ear hearing loss, and type II diabetes mellitus, along with the issue of entitlement to a TDIU, being remanded, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  



FINDINGS OF FACT

1.  Hypercholesterolemia and high triglycerides are laboratory findings and not disabilities for which VA disability benefits may be awarded.

2.  A disability rating higher than 10 percent for tinnitus may not be assigned.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypercholesterolemia and high triglycerides have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for the assignment of a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.87, Diagnostic Code (DC) 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Unfortunately, the record reflects that the Veteran's active duty service treatment records have not been located, and the Veteran was informed of their unavailability in several correspondences of record.  These correspondences further informed the Veteran of other evidence he could submit in lieu of the missing records.  When a veteran's service treatment records are unavailable, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  


I.  Service Connection

A.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b); 38 U.S.C.A. § 3.102.  

B.  Analysis

The Veteran seeks service connection for hypercholesterolemia and high triglycerides.  He maintains that the conditions are related to active service.  

A December 1993 National Guard examination report was normal.  A November 1999 VA examination reflects high cholesterol and high triglycerides.  In addition, a March 2008 VA treatment record reflects hypertriglyceridemia.  

Hypercholesterolemia and hyperlipidemia are the medical terms for high cholesterol.  Hypercholesterolemia is "excessive cholesterol in the blood."  See Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, and so on."  Id. at 891.  

Hypercholesterolemia and high triglycerides are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 1995). 

Although the Veteran's service treatment records are not available, there is no evidence of record suggesting impairment of the Veteran's earning capacity due to hypercholesterolemia or high triglycerides during the appeal period.  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against entitlement to service connection for hypercholesterolemia and high triglycerides; thus there is no doubt to be resolved.  Service connection for hypercholesterolemia and high triglycerides is not warranted.  

II.  Increased Rating

A.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

B.  Analysis

The Veteran is seeking an initial increased rating for tinnitus.  The Veteran's tinnitus has been assigned an initial 10 percent disability rating under DC 6260 of 38 C.F.R. § 4.87.  

A rating higher than 10 percent must be denied as the law does not provide for a rating higher than 10 percent for tinnitus.  

The March 2013 VA examiner reported that tinnitus does not impact the ordinary conditions of the Veteran's daily life, including his ability to work.  Moreover, the current 10 percent rating is intended to compensate for all demonstrated symptoms associated with tinnitus.  The degree of disability, that is, the degree to which tinnitus impairs the Veteran's earning capacity, is the same regardless of how the tinnitus is perceived.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25822-01 (May 14, 2003).  Thus, there are no symptoms not contemplated by this rating schedule.  See 38 C.F.R. § 3.321; Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  Consequently, there is no basis in law for assigning a higher rating.  See Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).  For this reason, the appeal is denied.




ORDER

Service connection for hypercholesterolemia and high triglycerides is denied.  

An initial disability rating in excess of 10 percent for tinnitus is denied.  


REMAND

The Veteran seeks entitlement to service connection for hypertension, a lumbar spine disability, a cervical spine disability, right and left hearing loss, and type II diabetes mellitus, along with entitlement to a TDIU.  He maintains that the disabilities are a result of service, to include presumed exposure to herbicides during service in Vietnam.  In his April 2013 TDIU claim, he indicated having been unemployed since 1998 and in receipt of Social Security Administration (SSA) disability benefits.  The Board notes that a December 2013 RO record reflects that the medical records upon which the SSA disability determination was based are unavailable.  

As noted in the decision above, the Veteran's active duty STRs have not been located.  The duty to assist requires that VA continue to try to obtain records in the possession of a government agency until such a search becomes futile.  38 U.S.C.A. § 5103A (c)(2).  Under 38 C.F.R. § 3.159 (c)(2), "the Secretary must make as many research record requests as are necessary and that a search for records is 'futile' only when it becomes clear the record does not exist or is not in the possession of the custodian."  

Although a February 2014 Personnel Information Exchange System (PIES) response to an RO request using code M01 states that all records were mailed, noting that no records after 1966 were located at code 13, pursuant to VA Adjudication Procedures Manual, M21-1, III.iii.2.D.3.b., when STRs that should be at the Records Management Center (RMC) cannot be located at the RMC or elsewhere, a request using PIES code M04 is appropriate, to include for processing claims with an electronic file until the National Personnel Records Center (NPRC) creates an alternative request code.  Thus, a request for the STRs using PIES code M04 should be made on remand.  

The Board notes that although the Veteran's Service Personnel Records (SPRs) do not appear to be associated with the claims file, the Veteran's DD FORM 214 shows that his last duty assignment was in Vietnam, and that his military occupational specialty (MOS) was Supply Handler.  The reason for discharge was noted to be Early Separation of Oversea Returnees, and he was transferred to the "USAR (Annual Training) USAAC St. Louis Mo."  

Further, a November 1999 VA examination report states that the Veteran served in the National Guard for 21 years.  The Board notes that active military service includes any period of active duty or active duty training (ACDUTRA) during which the veteran was disabled from disease or injury and any period of inactive duty training (INACDUTRA) during which the veteran was disabled from injury-though not disease-or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101 (21), (22), (23), (24), 106, 1110; 38 C.F.R. §§ 3.6 (a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  Basically, this refers to the two weeks of annual training, which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. 

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d).  Basically, this refers to the 12 four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.  

In that respect, an April 1979 National Guard entrance examination report notes abnormal audiometer results.  Further, a June 1984 Individual Sick Slip reflects complaints of back and shoulder pain and the assessment was possible tendonitis.  

Additionally, on the accompanying medical history to a December 1993 National Guard examination report, the Veteran indicated that he had or had had hearing loss, recurrent back pain, and sugar/albumin in his urine.  Further, a July 1996 permanent profile assigned at a National Guard training site reflects a herniated nucleus pulposus (HNP) at L5-S1 on the right.  In addition, a November 1996 National Guard Individual Sick Slip reflects that light duty was assigned, and avoidance of stressful back movements was recommended.  

In view of the evidence and the Veteran's assertions, the RO should verify all periods of ACDUTRA and INACDUTRA.  

Additionally, because it is unclear whether the complete National Guard records have been obtained, and as both any outstanding National Guard records and the SPRs may contain information relevant to the issues addressed herein, an attempt to obtain the SPRs and any outstanding National Guard records should be made on remand.

The Board notes that although an October 1967 VA FORM 07-3101 reflects correction of the Veteran's last name from one that was hyphenated to one that is not, current records, to include March 2008 VA treatment records, and a January 2013 private opinion, reflect a hyphenated last name.  As such, searches for the Veteran's record should be made using alternate last names.  

In addition, a July 2008 private opinion notes that the Veteran's herniated disc is related to service, and in a January 2013 private opinion, it is noted to be as likely as not that the Veteran's back and neck problems are related to service, to include as a result of heavy lifting and carrying.  However, a November 1999 VA examination report notes back pain had its onset several years earlier as a result of lifting a heavy object.  As noted above, the active duty STRs are not associated with the claims file and periods of any ACDUTRA/INACDUTRA have not been verified.  Thus, the evidence is not adequate for a determination.  In view of the evidence and the Veteran's assertions, VA examination is warranted with respect to the nature and etiology of back and neck disabilities.  

In addition, the March 2013 VA audiology examination report reflects a left ear hearing loss disability and no right ear hearing loss for VA disability compensation purposes.  Although the examiner opined that the Veteran's hearing loss was not related to his period of active duty, it was noted that it could be related to service in the National Guard from 1977 to 1998.  In addition to the development above with respect to National Guard service, the VA opinion does not address the January 2013 private opinion noting the Veteran's history of high frequency noise exposure during service, to include in association with weapon firing and a punch press, and an assessment that his bilateral hearing loss is at least as likely as not related to service.  As such, the VA opinion is not completely adequate for a determination.  Thus, a new VA examination is warranted with regard to service connection for hearing loss.  

With respect to service connection for diabetes mellitus, and although the March 2013 VA examination report states that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus, the only two laboratory test results cited - A1C and fasting plasma glucose, were from April 2012.  The Board notes that although the examination request notes that if laboratory test results were in the medical record, repeat testing was not required, results of other tests noted to be used to make a diagnosis of diabetes mellitus included a 2-hour plasma glucose tolerance test and a random plasma glucose test, and were not addressed.  Regardless, the opinion does not reference a January 2013 private opinion noting hyperglycemia was shown in the Veteran's blood work and that he had episodes of elevated blood sugar, with a notation of "pre-diabetes."  As such, the March 2013 VA examination is not completely adequate for a determination.  Thus, a new VA examination is warranted with respect to service connection for type II diabetes mellitus.  

Further, the Board notes that the RO previously denied service connection for hypertension in a July 2008 rating decision based upon a determination that the record contained no competent evidence linking the Veteran's diagnosis of hypertension to service.  However, an opinion has not yet been provided as to the possibility of a relationship between the Veteran's hypertension and his presumed exposure to herbicide agents such as Agent Orange.  

Although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Thus, a remand for a medical opinion is warranted for the hypertension claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

As the issues of entitlement to service connection and entitlement to a TDIU are intertwined, the TDIU claim must also be remanded.  

Finally, the Board observes that several records in the claims file contain Spanish language and have not been translated to English.  These documents have been identified with "Peer Review" bookmarks.  On remand these documents should be translated into English.  Additionally, the file should be reviewed for any other not yet translated documents, and the required translations should be performed prior to readjudication of the issues.

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as needed to obtain STRs, SPRs, and any outstanding National Guard records, to include from the NPRC through PIES using request code M04, or until it is clear further efforts would be futile, using all information available, to include that contained in the Veteran's DD FORM 214.  

If any portion of the records cannot be obtained, create a formal finding of unavailability with notice to the Veteran.  Again inform the Veteran that he may also submit any records in his possession.  

2.  Verify all of the Veteran's service, including any periods of ACDUTRA and INACDUTRA.  Associated documentation should be associated with the claims file.  

3.  Translate into English the documents which have been identified with the "Peer Review" bookmarks, and any other Spanish language documents as yet unidentified or which have been added to the record following this remand, prior to readjudicating the Veteran's claims.  

4.  Obtain complete VA treatment records since April 2015.  

5.  After completion of the above, schedule the Veteran for VA back and neck examinations by an appropriate medical professional.  The entire claims file should be reviewed by the examiner(s).  The examiner is to conduct all indicated studies and tests.  

The examiner(s) is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a neck or back disability, to include a herniated disc, had its onset during active duty or within the initial year after separation from active duty, or is otherwise related to a period of active service documented in the claims file.  

In rendering the opinion, the examiner should address the January 2013 private opinion, and the Veteran's lay statements with respect to onset and continuity of symptomatology.  

A rationale for all opinions expressed should be provided.  

6.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a hearing loss disability in the left ear or right ear had its onset during active duty or within the initial year after separation from active duty, or is otherwise related to any period of active service documented in the claims file.  

In rendering the opinion, the examiner should address the January 2013 private opinion, and the Veteran's lay statements with respect to onset and continuity of symptomatology.  

A rationale for all opinions expressed should be provided.  

7.  Schedule the Veteran for a VA diabetes mellitus examination by an appropriate medical professional.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether the Veteran meets the criteria for type II diabetes mellitus.  

In rendering the opinion, the examiner should address the January 2013 private opinion, and the Veteran's lay statements with respect to onset and continuity of symptomatology.  

A rationale for all opinions expressed should be provided.  

8.  Forward the claims file to a physician in connection with the hypertension claim.  The physician should review the evidence in the claims file.

The physician should then provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during active duty or within the initial year after separation from active duty, or is otherwise related to a period of active service documented in the claims file.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the NAS has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

The physician should provide a complete rationale or explanation for all opinions reached.  

9.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


